PER CURIAM.
We dismiss the appeal from the denial on the merits of a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(c) as a non-appealable order. See Howard v. State, 914 So.2d 455 (Fla. 4th DCA 2005); Oser v. State, 699 So.2d 844 (Fla. 4th DCA 1997).
We encourage the trial court to remove the routine language in its order stating that the defendant has the right to appeal this denial of a rule 3.800(c) motion. This language is incorrect. There is no right to appeal a denial of a rule 3.800(c) motion. See Howard.
STEVENSON, C.J., WARNER and POLEN, JJ., concur.